Citation Nr: 1434195	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  He died in February 2007.  The appellant, effective from the date of the Veteran's death until her remarriage in November 2009 (per her testimony), is the Veteran's surviving spouse.  38 C.F.R. § 3.50 (2013); see also Frederick v. Shinseki, 684 F.3d 1263, 1266 (Fed. Cir. 2012) (citing Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651, 2652 (codified at 38 U.S.C. § 103(d)(2)(B)) for the change in law providing that a surviving spouse who remarries on or after December 16, 2003, and on or after attaining 57, is entitled to continue to receive dependency and indemnity compensation (DIC) benefits). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision issued by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2010, the Board, in pertinent part, granted service connection for diabetes mellitus for accrued benefits purposes, and remanded the claim for service connection for cause of the Veteran's death for further development.

In April 2010, the appellant, accompanied by her authorized representative, appeared at a video hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC. A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2007, at the age of 56; the immediate cause of death as shown on the death certificate was cancer of the pancreas.  

2.  At the time of his death, the Veteran was not service-connected for pancreatic cancer, but subsequent to his death, he was granted service connection for diabetes mellitus for accrued benefits purposes.

3.  The evidence of record reasonably shows that the Veteran's service-connected diabetes mellitus complicated the course of his pancreatic cancer, contributed to his ultimate demise, and hastened his death.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the appellant's favor, service-connected diabetes mellitus lent assistance to the production of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Per the February 2007 death certificate, the Veteran died as a result of pancreatic cancer.  The appellant contends that the Veteran's service-connected diabetes mellitus (for which service connection was granted as part of an accrued benefits claim in an October 2010 Board decision) contributed to the cause of his death.  

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  Lathan v. Brown, 7 Vet. App. 359 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a March 2007 medical opinion, the Veteran's treating oncologist, Dr. S.R.P., opined that "[the Veteran's] course was complicated by his preexisting diabetes mellitus," a condition that, along with other disabilities, "conspired to worsening of his symptomatology over the long haul as well as near the end of his course."  The physician further explained that diabetes mellitus, along with other medical conditions, "contributed to his ultimate demise and hastened his course which made his medical management more difficult and debilitating."  This well-explained opinion is based on the first-hand knowledge of an expert physician who treated the Veteran and who was personally familiar with the relevant medical history.  It is therefore a medical expert opinion of substantial probative value.

In a May 2011 opinion, a VA physician opined that there was no evidence to support a finding of a causative relationship between diabetes mellitus and pancreatic cancer.  Rather, it was the examiner's opinion that it was more likely that the pancreatic cancer caused the diabetes.  That examiner specifically noted that, in contrast to the medical articles presented by the appellant suggesting a link between pancreatic cancer and diabetes, that the Veteran's diabetes was "new-onset," as opposed to situations of "longstanding" diabetes referenced in the articles.  In that regard, the Board observes that the Veteran was diagnosed with diabetes in January 2001, and pancreatic cancer in February 2001.  He underwent a pancreaticoduodenectomy (Whipple procedure) in February 2001, and his cancer did not reappear until 2006.  

The Board finds that the May 2011 examiner's opinion is not fully reasoned and is therefore of substantially limited probative value, in that it did not discuss the lengthy period following surgery to remove the pancreas during which the Veteran's cancer was in remission.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  While the Board acknowledges that the examiner's opinion was that the pancreatic cancer caused diabetes, rather than vice versa, for VA's purposes, the Veteran is service-connected for diabetes, based on herbicide exposure.  As such, a fully articulated opinion necessarily would address the issue of whether diabetes aggravated the Veteran's pancreatic cancer, or otherwise contributed to the cause of death.  

The May 2011 examiner provided an addendum opinion, however, in August 2011 addressing whether diabetes contributed to the Veteran's death or otherwise hastened his demise.  While generally well-reasoned otherwise, the addendum opinion failed to address the March 2007 etiology opinion of the Veteran's treating oncologist, while simultaneously indicating that he lacked information concerning the events surrounding the Veteran's passing (facts which were addressed in the March 2007 opinion).  Because the opinion did not address all of the relevant evidence in the claims file, the May 2011 addendum opinion is likewise of substantially limited probative value.  Id.  

As the opinion of record of highest probative weight is that of the Veteran's treating oncologist, who indicated that diabetes "contributed to [the Veteran's] ultimate demise and hastened his course which made his medical management more difficult and debilitating," the Board finds that the evidence for and against the claim on appeal is at least in a state of equipoise.  Moreover, after close consideration the Board finds it unlikely that further development would resolve the matter.  The evidence of record raises reasonable doubt in support of the appellant's claim.  38 U.S.C.A. § 5107(b).  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


